Title: To James Madison from Thomas Auldjo, 11 October 1805 (Abstract)
From: Auldjo, Thomas
To: Madison, James


          § From Thomas Auldjo. 11 October 1805, Cowes. “I had the honor to address myself to you 22nd. ultimo of which inclosed is Copy. Since then the Ship Merchant of & from New York with East & West India Goods for Amsterdam, has been released & proceeded on her voyage, but has not had any Compensation for the delay or the Charges incurred. The Ship Palinurus of New Bedford from New York with Sugar &c for Amsterdam detained at Portsmouth, has been released by decree of the Admiralty, but 169 hogsheads Sugar of the Cargo are unloaden & retained for further proof. No Expences are allowed this Ship. I have also to advise that Since my last the Ship Little Cornelia Ichabod Clarke master with West India produce from New York for Amsterdam has been brought into Portsmouth by a man of War & is under prosecution in the Admiralty.”
        